If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    FOR PUBLICATION
                                                                    July 1, 2021
               Plaintiff-Appellee,                                  9:05 a.m.

v                                                                   Nos. 352089; 352090
                                                                    Luce Circuit Court
ALIZE ZACHARY DWAYNE MONTAGUE,                                      LC Nos. 2017-001315-FC
                                                                             2017-001314-FC
               Defendant-Appellant.


Before: MURRAY, C.J., and FORT HOOD and GLEICHER, JJ.

MURRAY, C.J.

        In Docket No. 352089, defendant appeals as of right his jury trial convictions of prisoner
taking a hostage, MCL 750.349a, and kidnapping, MCL 750.249. In Docket No. 352090,
defendant appeals as of right his conviction of escaping from prison, MCL 750.193, rendered by
the same jury. Defendant was sentenced as a fourth habitual offender, MCL 769.12, to 30 to 60
years’ imprisonment for both prisoner taking a hostage and kidnapping, and six to 20 years’
imprisonment for escaping from prison. We affirm.

                                     I. STATEMENT OF FACTS

        Defendant was imprisoned at the Newberry Correctional Facility on August 15 and 16,
2016. Sometime after 11:00 p.m. on August 15, he climbed out a window, boosted himself onto
the roof, and jumped to the ground of the outside recreational facility. He then proceeded to climb
the two barbed wire fences surrounding the facility, setting off an alarm, and ran into the woods.
State Troopers Nathan Grenfell and Adam Laninga were dispatched to the prison and, once there,
were able to follow a blood trail until they were dispatched to a nearby motel, America’s Best
Value Inn. Heather Thornton was working the night shift at the motel’s front desk, and around
1:30 a.m. she went into a back office to rest on a rollaway bed.

       About an hour later, Thornton heard talking in the lobby, so she exited the back office and
saw defendant behind the front desk talking on the phone. Defendant was bleeding profusely, and
Thornton said that they should call 911, but defendant did not want to because he said that his
cousin cut him, and he did not want his cousin to get in trouble. Defendant needed a ride, and
Thornton directed him to go back into the lobby and around the other side of the front desk. When


                                                -1-
defendant complied, Thornton tried to shut the door separating the area behind the front desk to
the lobby, but defendant stopped the door from closing with his foot. Thornton told defendant that
he was making her feel threatened, defendant removed his foot, and the door shut and locked
automatically. Defendant tried opening it, but then walked into the lobby and met Thornton at the
front desk. Thornton dialed a number for defendant, and when someone answered, she handed
defendant the phone.

        As defendant was talking, Thornton ran to the back office to call the police from a landline
telephone on a desk. As she was calling for help, defendant kicked down the locked door to the
back office. Thornton tried to move behind the desk, but defendant threw her to the side, and she
fell and dropped the phone. Defendant took a box cutter off the windowsill and Thornton’s cell
phone off the rollaway bed. As Thornton tried to get her cell phone back from defendant, they
pushed each other, and she ended up on the ground. Thornton ultimately retrieved her cell phone,
and threw it under the bed. Defendant gestured with the box cutter, blade open, for Thornton to
get her cell phone, which she did and gave to him. Defendant pulled the landline phone out of the
socket and threw it. Defendant asked for Thornton’s car keys, and he grabbed them from her purse
as well as about $15 in cash from the top of the desk.

         Defendant started telling Thornton that she had to go with him while gesturing with the
box cutter. Thornton repeatedly told defendant that he could take her car, and she would get him
more money and unlock her cell phone for him, but he kept insisting that she go with him. They
left the back office, with Thornton walking in front of defendant, toward the main entrance doors
in the lobby. As Thornton exited the motel, she saw police entering the parking lot, so she ran
away from defendant and toward other parked cars.

        In route to the motel, Grenfell and Laninga met the other dispatched troopers, Jeffrey
Rogers and Zachary Drogowski. When the troopers pulled in to the motel lot, they all saw
Thornton running across the parking lot waving her hands and pointing toward defendant, who
was approaching a vehicle and trying to get inside. The troopers exited their vehicles with guns
drawn, giving loud verbal commands for defendant to surrender and put his hands up. Defendant
opened the car door, got in the driver’s seat, and was fumbling in an attempt to start the car.
Defendant ultimately surrendered, and was taken to the hospital. On the ground near the driver’s
side door, police found the box cutter, keys, and Thornton’s cell phone. Subsequent tests revealed
that the DNA on the box cutter and money found in defendant’s waistband matched each other
and matched defendant’s DNA.

       Defendant was charged with escape from prison in Lower Court No. 2017-001314-FC, and
prisoner taking a hostage, armed robbery, MCL 750.529, kidnapping, and assault with a dangerous
weapon (felonious assault), MCL 750.82, in Lower Court No. 2017-001315-FC. The two cases
were joined for trial, and the jury found defendant guilty of prisoner taking a hostage, kidnapping,
and escape from prison, and not guilty of armed robbery and felonious assault.

                                         II. ANALYSIS

                                   A. JURY INSTRUCTIONS




                                                -2-
        Defendant first argues that he was denied due process because the trial court did not, within
the instructions for both prisoner taking a hostage and kidnapping, include in its definition of
“hostage” the key element of influence on a third party.

        Claims of instructional error are reviewed de novo. People v Perez, 469 Mich 415, 418;
670 NW2d 655 (2003). This Court reviews the trial court’s “determination whether a jury
instruction is applicable to the facts of the case” for an abuse of discretion. People v Heikkinen,
250 Mich App 322, 327; 646 NW2d 190 (2002). “An abuse of discretion occurs when the trial
court’s decision is outside the range of principled outcomes.” People v Russell, 297 Mich App
707, 715; 825 NW2d 623 (2012) (quotation marks and citation omitted).

        A criminal defendant has the right to “a properly instructed jury.” People v Mills, 450
Mich 61, 80; 537 NW2d 909 (1995), mod 450 Mich 121 (1995). “The trial court is required to
instruct the jury with the law applicable to the case and fully and fairly present the case to the jury
in an understandable manner.” Id. There must be evidence to support jury instructions about the
“elements of the charged crimes” and “material issues, defenses, or theories.” People v McKinney,
258 Mich App 157, 162-163; 670 NW2d 254 (2003). There is no error when the instructions
“fairly presented the issues to be tried and sufficiently protected the defendant’s rights.” People v
McFall, 224 Mich App 403, 412-413; 569 NW2d 828 (1997). Finally, jury instructions are
reviewed in their entirety, and there is no error requiring reversal if the instructions sufficiently
protected the rights of the defendant and fairly presented the triable issues to the jury. People v
Holt, 207 Mich App 113, 116; 523 NW2d 856 (1994). “The reviewing court must balance the
general tenor of the instructions in their entirety against the potentially misleading effect of a single
isolated sentence.” People v Waclawski, 286 Mich App 634, 675; 780 NW2d 321 (2009), citing
People v Freedland, 178 Mich App 761, 766; 444 NW2d 250 (1989).

          The prisoner taking a hostage statute, MCL 750.349a, provides that “[a] person imprisoned
in any penal or correctional institution located in this state who takes, holds, carries away, decoys,
entices away or secrets another person as a hostage by means of threats, coercion, intimidation or
physical force is guilty of a felony and shall be imprisoned in the state prison for life, or any term
of years, which shall be served as a consecutive sentence.” MCL 750.349(1)(a) provides that a
person commits kidnapping when that person “knowingly restrains another person with the intent
to” . . . “[u]se that person as a shield or hostage.” Neither statute provides a definition of the term
“hostage.”

        The “pertinent model jury instructions ‘must be given in each action in which jury
instructions are given’ if the model instructions ‘are applicable,’ ‘accurately state the applicable
law,’ and ‘are requested by a party.’ ” People v Bush, 315 Mich App 237, 243; 890 NW2d 370
(2016), quoting MCR 2.512(D)(2). “The Michigan Court Rules do not limit the power of trial
courts to give ‘additional instructions on applicable law not covered by the model instructions’ as
long as the additional instructions are ‘concise, understandable, conversational, unslanted, and
nonargumentative’ and are ‘patterned as nearly as practicable after the style of the model
instructions.’ ” Id., quoting MCR 2.512(D)(4). See also Bouverette v Westinghouse Electric Corp,
245 Mich App 391, 401-402; 628 NW2d 86 (2001) (“When the standard jury instructions do not
adequately cover an area, the trial court is obligated to give additional instructions when requested,
if the supplemental instructions properly inform the jury of the applicable law and are supported
by the evidence.”).


                                                  -3-
                              1. PRISONER TAKING A HOSTAGE

        Because there is no Model Criminal Jury Instruction pertaining to the prisoner taking a
hostage statute, see M Crim JI 19.1 et seq.1, both parties requested a special jury instruction in
their trial briefs for Count I, which included a definition of the term “hostage.” Defendant
requested that “hostage” be defined as “the unlawful taking, restraining, or confining of a person
with the intent that the person, or victim, be held as security for the performance, or forbearance,
of some act by a third person,” the definition provided in People v Cousins, 139 Mich App 583;
363 NW2d 285 (1984). The prosecution requested a jury instruction defining “hostage” as “a
person taken by force to secure the taker’s demands.”2 The court never placed its ruling on this
issue on the record, but used the definition offered by the prosecution at trial during preliminary
and final jury instructions.

        The meaning of “hostage” in the prisoner taking a hostage statute, MCL 750.349a, was
first and only considered in Cousins, 139 Mich App at 590. The Cousins Court looked to outside
jurisdictions, namely, State v Crump, 82 NM 487; 484 P2d 329 (1971), which defined “hostage”
under New Mexico’s kidnapping statute as “impl[ying] the unlawful taking, restraining or
confining of a person with the intent that the person, or victim, be held as security for the
performance, or forbearance, of some act by a third person.” Cousins, 139 Mich App at 590
(quotation marks omitted). This Court adopted that definition. Id. Even though we are not
required to follow the pre-1990 decision in Cousins, see MCR 7.215(J)(1), it was binding on the
trial court under stare decisis. See MCR 7.215(C)(2) and Tebo v Havlik, 418 Mich 350, 362; 343
NW2d 181 (1984). Consequently, the trial court abused its discretion when it failed to give the
definition of “hostage” as provided by Cousins, and requested by defendant in his trial brief, to the
jury in its instructions on prisoner taking a hostage.3

       Nonetheless, any error by the trial court was harmless. An error is presumed to be
harmless, and defendant bears the burden of proving otherwise. MCL 769.26; People v Lukity, 460
Mich 484, 493-495; 596 NW2d 607 (1999). Under the harmless-error doctrine, this Court will
only reverse if “ ‘after an examination of the entire cause, it shall affirmatively appear’ that it is
more probable than not that the error was outcome determinative.” Id. at 495-496, quoting MCL
769.26.

        There are several reasons why we conclude that it was harmless error to provide the jury
with this dictionary definition of hostage, as opposed to the one approved in Cousins. First, in
conducting a harmless-error review, it is both obvious and critical that we remain focused on the
facts presented to the jury. People v Gillis, 474 Mich 105, 140 n 18; 712 NW2d 419 (2006)
(instructional error is non-constitutional and does not warrant reversal when “‘after an examination


1
    Chapter 19 of the Michigan Model Criminal Jury Instructions pertains to kidnapping.
2
 This is the definition of “hostage” provided in Merriam-Webster’s Collegiate Dictionary (11th
ed).
3
 In essence, the definition provided by the trial court was a more condensed definition of what
Cousins provided as the meaning of hostage.



                                                 -4-
of the entire cause, it shall affirmatively appear’ that it is more probable than not that the error was
outcome determinative.”)4; People v Roberson, 167 Mich App 501, 517; 423 NW2d 245 (1988)
(instructional error was harmless in light of overwhelming evidence of defendant’s guilt). Here,
those facts establish that defendant had that night escaped from a state prison, and when he entered
the motel, he was cut and bleeding significantly. During the encounter inside the motel, defendant
stopped Thornton from continuing her call to the 911 operator, realized he needed to get further
away from authorities, and was ultimately violent towards Thornton when trying to obtain her
phone and car keys. Importantly, prior to making Thornton leave the motel office with him,
defendant already had the car keys and phone, yet defendant still forced her to go ahead of him
while proceeding into the parking area and to her car. And, while doing so, Thornton told
defendant that he would be committing kidnapping if he made her leave, to which he replied “I
already have one of those. I don’t care.”

        These facts overwhelmingly support that defendant used Thornton as a hostage as defined
in Cousins, and as commonly understood.5 For one, defendant recognized that was what he was
doing, but proceeded anyway. Additionally, why else would defendant force Thornton at knife
point to leave the building with him if he wasn’t doing it as protection in case authorities show up?
Given his current state of affairs (escaping prison a couple hours earlier, Thornton calling
authorities, and thus his knowing that authorities were surely out to get him), and his already
possessing the car keys and cell phone (and cash), it really could be only one thing: to avoid capture
if authorities appeared to apprehend him. It’s the only conclusion the jury could have made under
this scenario, and fits squarely within the Cousins definition of hostage, which is the common
understanding of that term. The same conclusion fits within the definition provided by the trial
court, and eliminates any concern that the jury convicted defendant for holding Thornton hostage
to secure demands placed upon her. Consequently, although under the dictionary definition of
hostage used by the trial court it is theoretically possible for a defendant to be convicted without
the intent to force a third party to do or not do some act, under these facts this jury could not
reasonably come to that conclusion. In other words, whether under the more-narrow Cousins
definition or the broader dictionary definition, given these facts, the only reasonable conclusion
was that defendant took Thornton into the parking area at knife point as a shield to ensure his
escape should authorities appear. The error is therefore harmless.

        The dissent disagrees with this point, and posits that not even the prosecutor theorized that
this is why defendant forced Thornton to leave at knife point, as he only argued it was to obtain
the car and phone. We don’t read the record so exclusively, and nor do we see the importance of
this point. As to the record, during opening statements the prosecutor forecasted for the jury that
no direct evidence would be submitted regarding defendant’s actual motivation in forcing
Thornton at knife point out of the motel and into the parking lot, but that the evidence would show
his motivation could have been to “keep the authorities away.” So too in closing argument, where
he mentioned that defendant “is taking Ms. Thornton to secure his demands. What he needs done,


4
    Quoting Lukity, 460 Mich at 495-496.
5
 The Cousins Court held that the term “hostage” was “generally familiar to and comprehensible
by lay persons, and therefore the trial court’s failure to instruct on the Crump definition did not
constitute a miscarriage of justice requiring reversal.” Id. at 593.


                                                  -5-
to aid in his escape.” Though, as the dissent correctly states, this was not the only focus of the
prosecutor, as he also discussed at length defendant’s need to obtain the phone and car, both his
opening and closings referenced the theory that defendant did what he did to aid in his escape,
including keeping the authorities away. In any event, the trial court properly instructed the jury
that what the attorneys argue is not evidence, People v Unger, 278 Mich App 210, 240-241; 749
NW2d 272 (2008), and what they posit as a theory cannot undermine the verdict itself, which has
overwhelming support in the record.

                                          2. KIDNAPPING

         Defendant also argues that the Crump definition of “hostage” should be applied to, and
have been included within, the jury instruction on kidnapping. We reject this argument for two
reasons. First, the analysis in Cousins makes clear that the adoption of this definition of “hostage”
specifically applied to the prisoner taking a hostage statute, MCL 750.349a, Cousins, 139 Mich
App at 590-591, and it was not and has not been applied to the kidnapping statute, MCL 750.349.
Second, the trial court provided the Model Criminal Jury Instruction for kidnapping, M Crim JI
19.1, which provides that when the defendant knowingly restrained another person, he intended to
do “one or more of the following,” including “use that person as a shield or hostage.” M Crim JI
19.1(3)(b).6 The trial court’s instruction mirrors the model instruction and only provided
subsection (b) as the other scenarios did not apply. Thus, the trial court did not abuse its discretion
by providing the model jury instruction for kidnapping, and defendant is not entitled to any relief
in this regard.

                             B. SUFFICIENCY OF THE EVIDENCE

       Defendant argues that the evidence was insufficient to support his convictions of prisoner
taking a hostage and kidnapping because there was no evidence establishing that defendant
intended to take Thornton as a hostage, or use her as security to influence a third party.

        This Court will review a challenge to the sufficiency of the evidence de novo. People v
Hawkins, 245 Mich App 439, 457; 628 NW2d 105 (2001). The evidence is reviewed “in a light
most favorable to the prosecutor to determine whether any trier of fact could find the essential
elements of the crime were proven beyond a reasonable doubt.” People v Robinson, 475 Mich 1,
5; 715 NW2d 44 (2006). The standard this Court uses to review sufficiency of the evidence is
“not whether there was any evidence to support the conviction, but whether there was sufficient
evidence to justify a rational trier of fact in finding guilt beyond a reasonable doubt.” People v
Hampton, 407 Mich 354, 356; 285 NW2d 284 (1979). When reviewing the evidence, factual
conflicts are to be viewed in a light most favorable to the prosecution. People v Wolfe, 440 Mich
508, 515; 489 NW2d 748 (1992), amended 441 Mich 1201 (1993). Furthermore, it is up to the
jury to weigh the evidence presented, and evaluate the credibility of witnesses. People v Kanaan,
278 Mich App 594, 618-619; 751 NW2d 57 (2008).




6
 The Model Criminal Jury Instructions are mandatory if applicable, accurate, and requested. MCR
2.512(B)(2); People v Traver, 316 Mich App 588, 596; 894 NW2d 89 (2016).


                                                 -6-
        Again, we look to Cousins as instructive. In Cousins, the defendant was being transported
by a deputy from the courthouse back to the jail through a security elevator and tunnel. Id. at 586-
587. When the elevator opened in the basement to the tunnel, the defendant physically assaulted
the deputy, and demanded the deputy’s gun, which went off and injured the deputy. Id. at 587.
The two exited the elevator, and the defendant hit the deputy over the head with the gun. Id. The
next thing the deputy could recall was being on the second floor lying next to a wall with the
defendant standing near him, and then being in a courtroom to announce that the defendant
escaped. Id. The only way the deputy could have been on the second floor was by the elevator,
but he had no recollection of it. Id. The defendant testified that he took the elevator to the second
floor and fled the building, but did not take the deputy with him. Id. at 588. After fleeing the
courthouse, the defendant shot a postal worker, and then entered a woman’s home and demanded
at gun point that she drive him to Detroit. Id. at 588-589.

         The Cousins Court had to determine whether the evidence was sufficient that the defendant
took the deputy in the elevator and to the second floor with the intent to use the deputy as a hostage,
i.e., “as security for the performance or forbearance of some act by a third person.” Id. at 591.
Viewing the evidence in the light most favorable to the prosecution, the Court determined that the
jury could have inferred beyond a reasonable doubt that the defendant took the deputy into the
elevator with the intent to use the deputy as a hostage “if necessary,” noting that the defendant
would have had to go through a public area to leave the building. Id. The Court noted that
testimony by the defendant indicating his readiness to use the woman as a hostage supported an
inference that he intended to use the deputy as a hostage if needed. Id. at 592. Lastly, although
the jury could have found that the defendant took the deputy into the elevator to prevent the deputy
from sounding an alarm, “the evidence did not preclude the jury from finding otherwise.” Id.

        Here, viewing the evidence in the light most favorable to the prosecution, the evidence was
sufficient for the jury to infer beyond a reasonable doubt that defendant had the intent to use
Thornton as a hostage “if necessary,” id. at 591, which he did not have the opportunity to do.
Although defendant was off the prison property at the time, he still needed to get to a place of safe
haven, and repeatedly told Thornton that he needed a ride. He clearly wanted to get further away
from the prison facility, which would necessitate travel along public highways. The fact that there
was no testimony by defendant indicating an intent to use Thornton as a hostage, as there was in
Cousins, does not sufficiently distinguish Cousins. Although the jury could have found that
defendant directed Thornton to accompany him merely to obtain access to Thornton’s cell phone
and car keys, this “evidence did not preclude the jury from finding otherwise.” Id. at 592.
Thornton testified that defendant had her cell phone, car keys, money, and the box cutter in his
possession, yet he still insisted that she come with him despite her many protestations. Therefore,
the evidence was sufficient that defendant had the intent to use Thornton as a hostage “if the need
arose.” Id.

       In regards to the kidnapping statute, the evidence was likewise sufficient that defendant
intended to use Thornton as a hostage based on the same reasoning, but also that defendant used
Thornton as a shield. MCL 750.349(1)(b). Defendant knew that Thornton had called 911. He
broke down the door to the back office while Thornton was on the phone, threw Thornton to the
ground, and ripped the landline telephone out of the wall. Knowing that 911 was called, defendant
gestured with the box cutter for Thornton to come with him while exiting the hotel, and she walked
ahead of him “so he could watch [her].” Thornton said, “You know, he was threatening me. So,


                                                 -7-
he was kind of behind me. To make sure I was doing what I was—what he wanted me to do.”
Thus, the evidence was also sufficient under the kidnapping statute for the jury to find beyond a
reasonable doubt that defendant had the intent to use Thornton as a shield or hostage. MCL
750.349(1)(b).

                                     C. MOTION TO QUASH

        We next turn to defendant’s argument that the trial court abused its discretion when it
denied his motion to quash based on its incorrect interpretation of the prisoner taking a hostage
statute, MCL 750.349a. Specifically, defendant argued in his motion to quash that he was not
“imprisoned” under the statute, having escaped from the facility when the incident with Thornton
occurred.

        “A trial court’s decision regarding a motion to quash an information is reviewed for an
abuse of discretion.” People v Zitka, 325 Mich App 38, 43; 922 NW2d 696 (2018). An abuse of
discretion occurs when the trial court’s decision falls outside the range of reasonable and principled
outcomes. Id. “To the extent that a lower court’s decision on a motion to quash the information
is based on an interpretation of the law, appellate review of the interpretation is de novo.” Id.
at 44. As noted more fully above, defendant’s challenge to the sufficiency of the evidence is also
reviewed de novo. Hawkins, 245 Mich App at 457.

        When interpreting the meaning of a statute, the Court’s primary goal is “to ascertain and
give effect to the intent of the Legislature.” People v Thomas, 263 Mich App 70, 73; 687 NW2d
598 (2004) (quotation marks and citations omitted). When a statute is clear, it must be enforced
as written. Id. When a statute is susceptible to multiple interpretations, “judicial construction is
proper to determine legislative intent.” Id. (quotation marks and citation omitted).

       Statutory language should be construed reasonably, keeping in mind the purpose of
       the act. When terms are not expressly defined by statute, a court may consult
       dictionary definitions. Words should be given their common, generally accepted
       meaning, if consistent with the legislative aim in enacting the statute. [Id.
       (quotation marks and citations omitted).]

         The court denied defendant’s motion to quash, reasoning that defendant’s status as a person
imprisoned and subject to an order of incarceration did not change when he was away from the
facility without permission. What was determinative was defendant’s legal status at the time, ergo
he was a prisoner away without leave. The court noted that defendant’s reasoning would “have a
prisoner while being transported to another facility or receiving medical treatment outside his
normal location to be determined not a person imprisoned at the time. The Court seriously doubts
this was the intention of the Legislature.”

       The trial court did not abuse its discretion in denying defendant’s motion to quash by
concluding that defendant was a “person imprisoned” for the purposes of MCL 750.349a. The




                                                 -8-
statute does not define the term “imprisoned,” nor does any caselaw for the purpose of this statute.7
Thus, we turn to the dictionary to determine its ordinary usage. Brackett v Focus Hope, Inc, 482
Mich 269, 276; 753 NW2d 207 (2008). “Imprisonment” is defined as “[t]he act of confining a
person, esp. in a prison,” “[t]he quality, state, or condition of being confined,” “[t]he period during
which a person is not at liberty.” Black’s Law Dictionary (11th ed). “Imprison” is defined as “to
put in or as if in prison, confine.” Merriam-Webster’s Collegiate Dictionary (11th ed).

        Considering these definitions in conjunction with the purposes of the prisoner taking a
hostage statute, we conclude that “imprisoned” means that the person is confined within a prison
or subject to an order of imprisonment wherein the individual is not at liberty to be outside the
confines of the prison or outside the control of a prison employee when the kidnapping occurs.
Based on these dictionary definitions, it was not an abuse of discretion for the trial court to deny
defendant’s motion to quash, as it properly concluded that a “person imprisoned” includes those
prisoners whose legal status is subject to an order of imprisonment, but who take a hostage outside
the actual confines of the prison facility. And here, at the time of his actions against Thornton,
defendant was certainly in a state “of being confined,” and “not at liberty,” Black’s Law Dictionary
(11th ed), as he had no authority to be outside the facility at the time of these crimes. As such, the
trial court did not abuse its discretion.

                                 D. INCONSISTENT VERDICTS

       Defendant next argues that the jury rendered inconsistent verdicts when it acquitted him of
armed robbery and felonious assault, but convicted him of prisoner taking a hostage and
kidnapping predicated on his taking Thornton at knife point.

        To properly preserve most issues for appeal, a party must object in the trial court. People
v Pipes, 475 Mich 267, 277; 715 NW2d 290 (2006). Defendant’s argument that the trial court
rendered inconsistent verdicts was raised for the first time in defendant’s brief on appeal.
Therefore, the issue is not preserved, id., and is reviewed for plain error affecting substantial rights,
People v Carines, 460 Mich 750, 763-764; 597 NW2d 130 (1999). Defendant must demonstrate
that an error occurred, the error was plain, and the plain error affected his substantial rights. Id.
at 763. “The third prong requires a showing of prejudice, which occurs when the error affected




7
  In most cases citing this statute, the defendant prisoner committed the crime by taking a hostage
within the confines of a prison. See People v Hobbs, unpublished per curiam opinion of the Court
of Appeals, issued April 2, 2013 (Docket No. 308477) (the defendant inmate used a shank to take
a prison secretary hostage), People v Rhinehart, unpublished per curiam opinion of the Court of
Appeals, issued May 13, 1997 (Docket No. 193654) (the defendant inmate held a female prison
employee hostage for hours holding scissors to her neck), People v Travis, 182 Mich App 389;
451 NW2d 641 (1990), overruled by People v Reichard, 505 Mich 81 (2020) (the defendant and
another inmate took several prison employees hostage). In Cousins, this Court upheld the
defendant’s conviction under MCL 750.349a, although on other grounds, where the defendant
prisoner took the deputy as a hostage outside the prison grounds. Cousins, 139 Mich App at 589-
593, 599.


                                                  -9-
the outcome of the lower court proceedings.” People v Putman, 309 Mich App 240, 243; 870
NW2d 593 (2015).

         Verdicts are considered “inconsistent” when the verdicts “cannot rationally be reconciled.”
People v Garcia, 448 Mich 442, 464; 531 NW2d 683 (1995) (quotation marks and citation
omitted). Inconsistent verdicts within a single jury trial are permissible, and do not require reversal
absent a showing of confusion by the jury, a misunderstanding of the instructions, or impermissible
compromises. Putman, 309 Mich App at 251. The burden is on the defendant to prove evidence
of one of these three things. Id. The defendant may not merely rely on the alleged inconsistency
itself to support such an argument. People v McKinley, 168 Mich App 496, 510-511; 425 NW2d
460 (1988). “[J]uries are not held to any rules of logic nor are they required to explain their
decisions.” Putman, 309 Mich App at 251 (quotation marks and citation omitted).

        Because juries may reach inconsistent verdicts, defendant is not entitled to relief. Id.
Moreover, defendant does not even argue, let alone meet his burden of proof, that there was juror
confusion, misunderstood instructions, or impermissible compromise. Id. Defendant merely relies
on an alleged inconsistency, McKinley, 168 Mich App at 510-511, and defendant asks the Court
to use the outdated standard that inconsistent verdicts cannot stand unless explained on a rational
basis under People v Goodchild, 68 Mich App 226, 237; 242 NW2d 465 (1976). This is no longer
the standard. See People v Vaughn, 409 Mich 463, 466; 295 NW2d 354 (1980). Therefore,
because defendant has failed to meet his burden under the proper standard, he is not entitled to
relief.

                                         E. SENTENCING

       For his final arguments, defendant argues that the trial court erred in its scoring of several
offense variables (OVs) at sentencing. This Court reviews de novo the proper interpretation and
application of the statutory guidelines. MCL 777.11 et seq.; People v Francisco, 474 Mich 82, 85;
711 NW2d 44 (2006).

       Under the sentencing guidelines, the circuit court’s factual determinations are
       reviewed for clear error and must be supported by a preponderance of the evidence.
       Whether the facts, as found, are adequate to satisfy the scoring conditions
       prescribed by statute, i.e., the application of the facts to the law, is a question of
       statutory interpretation, which an appellate court reviews de novo. [People v
       Hardy, 494 Mich 430, 438; 835 NW2d 340 (2013) (citations omitted).]

                                              1. OV 2

        Defendant argues that the trial court improperly scored OV 2 at five points because the jury
acquitted him of armed robbery and felonious assault, and the court agreed that OV 1 should not
be scored for aggravated use of a weapon, but still scored five points for OV 2 having found that
defendant possessed the weapon.

        OV 2 is scored for the “lethal potential of the weapon possessed or used.” MCL 777.32(1).
Five points are assessed if “[t]he offender possessed or used a pistol, rifle, shotgun, or knife or
other cutting or stabbing weapon,” and zero points are assessed if “[t]he offender possessed or
used no weapon.” MCL 777.32(1)(d), (f). Defendant argued that OV 2 should be scored at zero


                                                 -10-
points based on the reasoning employed by the trial court in scoring OV 1, i.e., that the jury did
not find aggravated use of a weapon, and therefore scored zero points for OV 1.8 The trial court,
however, determined that a preponderance of the evidence proved that defendant possessed the
box cutter, including testimony and the proximity of the box cutter to the vehicle, and so scored
OV 2 at five points. This was not clearly erroneous.

        Thornton testified that defendant grabbed the box cutter from the window sill in the back
office, and kept gesturing at her holding the box cutter, saying that she had to come with him. The
box cutter was found on the ground near the driver’s side of the vehicle that defendant entered in
the parking lot as the police approached. The box cutter was tested for DNA, and the sample on
the box cutter matched defendant’s DNA.9 Therefore, the trial court properly determined that
defendant possessed the box cutter by a preponderance of the evidence, and appropriately scored
five points for OV 2. See People v Bosca, 310 Mich App 1, 50; 871 NW2d 307 (2015) (OV 2
properly scored at five points where associate of the defendant possessed a samurai sword and
hatchet). It is of no import that the trial court scored OV 1 at zero points. OV 2 pertains to the
“lethal potential of the weapon possessed or used,” MCL 777.32(1) (emphasis added), whereas
OV 1 addresses the “aggravated use of a weapon,” MCL 777.31(1). While the jury may have
acquitted defendant of armed robbery and felonious assault, thereby precluding scoring for such
under OV 1, this did not preclude the jury from determining that defendant possessed the box
cutter when he committed prisoner taking a hostage and kidnapping. Thus, OV 2 was properly
scored at five points.

                                            2. OV 10

       With respect to OV 10, defendant argues that the trial court improperly scored five points
because Thornton was not a vulnerable victim—she fought defendant for her cell phone and only
stopped when he obtained the box cutter, not because of a difference in their size.

         OV 10 is scored for the “exploitation of a vulnerable victim.” MCL 777.40(1). Five points
are assessed if “[t]he offender exploited a victim by his or her difference in size or strength, or
both. . . .” MCL 777.40(1)(c). “The mere existence of 1 or more factors described in subsection
(1) does not automatically equate with victim vulnerability.” MCL 777.40(2). “Vulnerability” is


8
  OV 1 is scored for “aggravated use of a weapon.” MCL 777.31(1). Defendant argued that OV
1 should be scored zero points because he was acquitted of armed robbery and felonious assault,
and the prosecution argued that it should be scored five points because “[a] weapon was displayed
or implied.” MCL 777.31(1)(e). The trial court, relying on People v Beck, 504 Mich 605, 629;
939 NW2d 213 (2019) (“due process bars sentencing courts from finding by a preponderance of
the evidence that a defendant engaged in conduct of which he was acquitted.”), determined that
the jury did not find aggravated use of a weapon, and therefore scored zero points for OV 1.
Defendant does not challenge the scoring of OV 1 on appeal.
9
  Defendant asserts that the blood on the knife was by mere transference that occurred when the
police handled the evidence. Laninga testified that he could have transferred blood from one item
to another when collecting the evidence, but he did not think there was any cross contamination in
this case.


                                               -11-
defined in the statute as “the readily apparent susceptibility of a victim to injury, physical restraint,
persuasion, or temptation.” MCL 777.40(3)(c). Defendant argued in his sentencing memorandum
that OV 10 should not have been scored five points because there was not enough evidence at trial
to conclude that defendant overpowered Thornton. The prosecution argued that OV 10 was
properly scored five points because defendant kicked his way through the locked door to the back
office, threw Thornton across the room, engaged in further physical contact, and defendant was
muscular and more physically imposing than Thornton. At sentencing, the trial court determined
that OV 10 was properly scored at five points because defendant broke through the door and
physically accosted Thornton, and the difference in size and strength between defendant and
Thornton were factors.

         As recounted earlier, trial testimony indicates that defendant pushed or threw Thornton to
the floor at least twice in the back office. Trooper Justin Clark testified that Thornton was “taller
than an average lady;” however, Grenfell testified that upon seeing Thornton for the first time in
the parking lot, one could tell that she was “not strong.” When calculating sentencing guidelines,
the trial court may consider all record evidence, including the Presentence Investigation Report
(PSIR), plea admissions, and testimony. People v McChester, 310 Mich App 354, 358; 873 NW2d
646 (2015). The trial court may also consider victim-impact statements, and may make reasonable
inferences from evidence in the record. People v Earl, 297 Mich App 104, 109-110; 822 NW2d
271 (2012), aff’d 495 Mich 33 (2014). In Thornton’s victim-impact statement in the PSIR, she
stated, “ ‘I thought he was going to kill me. He had complete control of the situation and
overpowered me. I was completely helpless and at his mercy.’ ” It was therefore reasonable for
the trial court to infer that defendant took advantage of his difference in size and strength, and the
trial court did not clearly err when it concluded that defendant exploited Thornton because she was
a vulnerable victim. A score of five points for OV 10 was proper.

                                               3. OV 12

        Defendant argues that the trial court improperly assessed 10 points for OV 12 because the
trial court counted breaking and entering with intent as a contemporaneous felonious act, but since
he entered a motel that was open to the public, defendant argues there was no breaking, and OV
12 should have been scored at five points instead of 10.

        OV 12 is scored for contemporaneous felonious criminal acts. MCL 777.42(1). Ten points
are assessed for “three or more contemporaneous felonious criminal acts involving other crimes[.]”
MCL 777.42(1)(c). Five points are assessed when “two contemporaneous felonious criminal acts
involving other crimes were committed.” MCL 777.42(1)(e). A felonious criminal act is
contemporaneous if it occurred within 24 hours of the sentencing offense, and does not result in a
separate conviction. MCL 777.42(2)(a)(i)-(ii). “[W]hen scoring OV 12, a court must look beyond
the sentencing offense and consider only those separate acts or behaviors that did not establish the
sentencing offense.” People v Abbott, 330 Mich App 648, 654-655; 950 NW2d 478 (2019)
(quotation marks and citation omitted).

        The prosecution asserted that defendant committed breaking and entering with intent under
MCL 750.111, which provides that “[a]ny person who, without breaking, enters any . . . hotel . . .
with intent to commit a felony or any larceny therein, is guilty of a felony.” Defendant argues on
appeal that because there was no breaking, there was no evidence to find the third


                                                  -12-
contemporaneous felonious criminal act. Defendant’s argument is misplaced as he focuses on the
element of breaking, when the statute clearly applies when a defendant enters certain buildings
“without breaking.” Id.

       Moreover, even if a “breaking” was required, the evidence established that one occurred.
“Under Michigan law, any amount of force used to open a door or window to enter the building,
no matter how slight, is sufficient to constitute a breaking,” but “[t]here is no breaking if the
defendant had the right to enter the building.” People v Toole, 227 Mich App 656, 659; 576 NW2d
441 (1998). In Toole, the defendant took a computer from a storage room located off of a
classroom on a college campus. Id. at 657-658. This Court upheld his conviction of breaking and
entering with intent to commit larceny on appeal. Id. at 656. The Toole Court provided:

       In the present case, the International Center was open to the public. Therefore,
       defendant had a right to enter the building. However, the storage room, which was
       unlocked, was posted “keep out,” and access to the storage room was restricted to
       maintenance and security personnel. This Court has previously held that a breaking
       of an inner portion of a building constitutes the requisite element for burglary.
       People v Clark, 88 Mich App 88, 91; 276 NW2d 527 (1979). Therefore, because
       defendant was not lawfully permitted to enter the storage room, his opening the
       door from the classroom to the storage room was sufficient to satisfy the element
       of breaking. [Toole, 227 Mich App at 659.]

        Defendant argues that the trial court should not have considered breaking and entering a
building with intent to commit a felony as a contemporaneous felonious criminal act to be scored
under OV 12 because he entered the motel, which was open to the public, and he had a right to
enter. However, Thornton discovered defendant behind the front desk, and repeatedly told him
that she could not help him unless he went back into the lobby and around to the other side of the
front desk. When defendant finally went back to the lobby, a door closed and locked behind him.
This area was clearly meant for motel employees only and not the general public. Thornton then
ran to the back office, another area meant solely for employees, and made sure the door locked
behind her. Defendant had to have traversed behind the front desk again to make his way to the
locked door to the back office, which he kicked down. This satisfies the element of breaking. Id.
Therefore, the trial court did not clearly err in determining that defendant committed breaking and
entering with intent as a contemporaneous felonious criminal act for the purposes of OV 12, and
properly assessed defendant 10 points.

                                              4. OV 19

        In his last scoring challenge, defendant argues that the trial court improperly scored 10
points for OV 19 because the escape and flight occurred before the commission of the other
felonies, and defendant was apprehended immediately when police arrived.

        OV 19 is scored for the “threat to the security of a penal institution or court or interference
with the administration of justice or the rendering of emergency services.” MCL 777.49(1).
Twenty-five points are assessed when the offender threatens the security of a penal institution or
court, and 15 points are assessed when the offender “used force or the threat of force against
another person or the property of another person to interfere with, attempt to interfere with, or that


                                                 -13-
results in the interference with the administration of justice or the rendering of emergency
services.” MCL 777.49(1)(a), (b). Ten points are assessed if “[t]he offender otherwise interfered
with or attempted to interfere with the administration of justice, or directly or indirectly violated a
personal protection order.” MCL 777.49(1)(c).

         This Court recently explained that “[a] defendant interferes with the administration of
justice by ‘oppos[ing] so as to hamper, hinder, or obstruct the act or process of administering
judgment of individuals or causes by judicial process.’ ” People v Baskerville, ___ Mich App ___,
___; ___ NW2d ___ (2020) (Docket No. 345403); slip op at 12; quoting People v Hershey, 303
Mich App 330, 343; 844 NW2d 127 (2013). “In scoring OV 19, a court may consider the
defendant’s conduct after the completion of the sentencing offense.” Baskerville, ___ Mich App
at ___; slip op at 12. “OV 19 is generally scored for conduct that constitutes an attempt to avoid
being caught and held accountable for the sentencing offense.” Id. (quotation marks and citation
omitted).

        Here, the trial court properly considered defendant’s conduct after completion of the
sentencing offenses—kidnapping and prisoner taking a hostage. Id. Upon exiting the hotel,
Thornton ran away from defendant, and defendant ran toward Thornton’s car, for which he had
the keys. Grenfell testified seeing defendant standing outside the vehicle, look at the police, and
then proceed to get inside the vehicle, although it was very brief. The police gave defendant loud
verbal commands to freeze, but he was still fumbling inside the vehicle as if trying to get it to start
as the police surrounded him. This demonstrates defendant’s attempt to avoid getting caught. Id.
Thus, the trial court properly assessed defendant 10 points for OV 19. Because defendant was
unsuccessful in all of his challenges on appeal to the OV scoring, he is not entitled to a remand for
resentencing. Francisco, 474 Mich at 89 n 8 (“Where a scoring error does not alter the appropriate
guidelines, resentencing is not required.”).10

       Affirmed.



                                                               /s/ Christopher M. Murray
                                                               /s/ Karen M. Fort Hood




10
  “Resentencing is also not required where the trial court has clearly indicated that it would have
imposed the same sentence regardless of the scoring error and the sentence falls within the
appropriate guidelines range.” Francisco, 474 Mich at 89 n 8. The trial court stated at sentencing
that if the sentencing guidelines range were decreased based on a successful challenge by
defendant to the OV scoring, the trial court would have imposed the same sentence, which still
would have fallen within the decreased range.


                                                 -14-